DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al., U.S. Patent No. 9,532,128, published on 12/27/2016 (Linden), in view of Liu et al., U.S. Patent No. 9,398,365, patented on 7/19/2016 (Liu).

As to Claim 1, Linden discloses an earplug [10] comprising: a housing [12, 16]; a receiver [15] positioned in the housing [12, 16], the receiver [15] being configured to receive a wireless audio signal from an audio source external to the earplug [10] and convert the wireless audio signal to an electrical audio signal (the receiver [15] is for wirelessly receiving a signal and decoding it to audio; col. 4, lines 60-62); a speaker [13] positioned in the housing [12, 16], the speaker [13] being configured to receive the electrical audio signal from the receiver [15] and convert the electrical audio signal into audible sound output from a speaker port of the speaker [13] (the speaker [13] is connected to [15] and is an audio loudspeaker; col. 5, lines 23-33); a projection [12a] extending from the housing [12, 16], the projection [12a] including an opening that defines at least a portion of a sound channel from the speaker (the projection [12a] is a sound guide for speaker [13]; col. 5, lines 12-17), the projection [12a] being configured to receive the audible sound output from the speaker [13] and output the audible sound out of the earplug [10] (sound is guided from speaker at [12b] see Fig. 6); an earplug padding [11] extending over the projection [12a] and configured to form a seal with a user's ear canal (the padding [11] is a foam tip that stays in a user’s ear, which would require a seal; col. 5, lines 12-22); and an acoustic vent [12b] positioned in the sound channel [12a], the acoustic vent being acoustically transmissive (see Fig. 6), wherein the sound channel includes a first end proximate the speaker [13] and a second end at a distal end of the projection [12a] (see Fig. 6).
Linden does not explicitly teach that the acoustic vent includes a waterproof membrane extending across the sound channel, wherein the waterproof membrane is disposed within the sound channel between the first end and the second end. However, providing such a waterproof membrane was well known in the design of similar earplug devices. Liu teaches (in Figs. 5E and 5F), a similar earplug device [500] comprising a sound channel [513] and an acoustic vent [515] positioned in the sound channel [513] (see Figs. 5E and 5F), the acoustic vent [515] including a waterproof membrane [515] extending across the sound channel [513] (membrane [515] is a gas-permeable, waterproof membrane; col. 10, line 67, col. 11, lines 1-3), wherein the waterproof membrane [515] is disposed within the sound channel [513] between the first end [523] and the second end [552] (see Fig. 5F). Therefore, it would have been obvious to one of ordinary skill at the time of Applicant’s invention, to incorporate the improvement of a waterproof membrane extending across the sound channel of Linden, for the obvious added benefit of preventing malfunction due to entry of liquids into the earplug device (Liu: col. 1, lines 42-51).

As to Claim 10, Linden and Liu remain as applied above to Claim 1. Linden further discloses that a length of the projection [12a] is greater than a diameter of the projection [12a] (see Figs. 6 and 7). 

As to Claim 12, Linden and Liu remain as applied above to Claim 1. Liu further discloses that the waterproof membrane [515] is comprised of polytetrafluoroethylene (PTFE) or expanded polytetrafluoroethylene (ePTFE) (the membrane [515] is ePTFE; col. 12, lines 13-16).

As to Claim 13, Linden and Liu remain as applied above to Claim 1. Linden further discloses that the earplug padding [11] tapers toward a distal end of the earplug padding [11] (see Fig. 7). 

As to Claim 14, Linden and Liu remain as applied above to Claim 1. Linden further discloses that a length of the earplug padding [11] is greater than a diameter of the earplug padding [11] (see Fig. 7). 

As to Claim 15, Linden and Liu remain as applied above to Claim 1. Linden further discloses that the earplug padding [11] is comprised of a compliant, elastomeric and/or deformable material (the padding [11] is resilient foam; col. 3, lines 65-66). 

As to Claim 16, Linden and Liu remain as applied above to Claim 1. Liu further discloses that the waterproof membrane [515] repels water to protect the earplug against immersion (col. 10, line 67, col. 11, lines 1-3). Linden and Liu do not explicitly disclose that the membrane protects the earplug against immersion up to at least IP68 standards. Examiner takes official notice that improving the protection to a widely recognized standard would not have been beyond the capability of ordinary skill. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide materials up to the highest possible standard, including IP68, when designing a waterproof device.

As to Claim 18, Linden and Liu remain as applied above to Claim 1. Liu further discloses that the sound channel [513] comprises a top portion and a bottom portion, wherein the top portion is disposed proximate the speaker [540] and the bottom portion extends through the projection [512] (see Fig. 5E).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al., U.S. Patent No. 9,532,128, published on 12/27/2016 (Linden), Liu et al., U.S. Patent No. 9,398,365, patented on 7/19/2016 (Liu), further in view of Matsuo et al., U.S. Publication No. 2016/0100240, published on 4/7/2016 (Matsuo).

As to Claim 2, Linden and Liu remain as applied above to Claim 1. Linden and Liu do not explicitly disclose that the projection is oriented at a predetermined angle relative to a bottom surface of the housing. However, providing a predetermined angle for the projection on earplug devices was well known. Matuso teaches an earplug [1], similar to Linden and Liu, comprising a projection [4] extending from the housing [5], wherein the projection [4] is oriented at a predetermined angle relative to a bottom surface of the housing [5] (Matuso: para. 0059). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to orient the projection of Linden and Liu in a predetermined angle relative to a bottom surface of the housing, to provide for comfortable fitting for the end user (see Matsuo: para. 0081).

As to Claim 3, Linden, Liu, and Matsuo remain as applied above to Claim 2. Linden, Liu, and Matsuo do not explicitly disclose that the predetermined angle is between 5 degrees and 20 degrees. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Matusuo teaches that the ear measurements of actual people, which would result in different sizes, is a critical value that determines a proper angle (Matsuo: para. 0063) Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to use the any suitable range, including between 5 degrees and 20 degrees.
	
As to Claim 4, Linden, Liu, and Matsuo remain as applied above to Claim 2. Linden, Liu, and Matsuo do not explicitly disclose that the predetermined angle is between 10 degrees and 15 degrees. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Matusuo teaches that the ear measurements of actual people, which would result in different sizes, is a critical value that determines a proper angle (Matsuo: para. 0063) Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to use the any suitable range, including between 10 degrees and 15 degrees.

As to Claim 5, Linden, Liu, and Matsuo remain as applied above to Claim 2. Linden, Liu, and Matsuo do not explicitly disclose that the predetermined angle is 12 degrees. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Matusuo teaches that the ear measurements of actual people, which would result in different sizes, is a critical value that determines a proper angle (Matsuo: para. 0063) Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to use the any suitable range, including and angle of 12 degrees.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al., U.S. Patent No. 9,532,128, published on 12/27/2016 (Linden), Liu et al., U.S. Patent No. 9,398,365, patented on 7/19/2016 (Liu), further in view of Gommel et al., U.S. Patent No. 8,462,971, patented on 7/11/2013 (Gommel).

As to Claim 6, Linden and Liu remain as applied above to Claim 1. Linden and Liu do not explicitly disclose that a sound path seal that extends from the speaker to the acoustic vent, the sound path seal including an opening that defines at least a portion of the sound channel from the speaker. However, providing a sound path seal in similar earplug devices was well known. Gommel teaches a similar earplug device, comprising a speaker [24], further comprising a sound path seal [13] that extends from the speaker [24] to the acoustic vent [14], the sound path seal [13] including an opening that defines at least a portion of the sound channel from the speaker [24] (see Gommel: Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the sound path seal of Gommel, into the earplug of Linden and Liu, for the additional water-proofing benefits (Gommel: col. 4, lines 60-65; col. 3, lines 42-49).

As to Claim 7, Linden, Liu, and Gommel remain as applied above to Claim 6. Gommel further discloses that the sound path seal [13] extends about a periphery of the speaker port [25] to create a waterproof seal at the speaker [24] (Gommel: col. 4, lines 60-65; col. 3, lines 42-49).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Linden et al., U.S. Patent No. 9,532,128, published on 12/27/2016 (Linden), Liu et al., U.S. Patent No. 9,398,365, patented on 7/19/2016 (Liu), further in view of Linden et al., U.S. Patent No. 10,966,012, filed on 1/3/2018 (Linden ‘012).

As to Claim 9, Linden and Liu remain as applied above to Claim 1. Linden and Liu do not explicitly disclose that the receiver is a receiver coil. However, using a receiver coil as wireless receiver circuitry was well known. Linden ‘012 teaches an earplug similar to Linden and Liu, wherein the receiver is a receiver coil [177] (col. 10, lines 46-54). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a receiver coil, as the receiver of Linden and Liu, for the obvious benefit of versatility.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Linden et al., U.S. Patent No. 9,532,128, published on 12/27/2016 (Linden), Liu et al., U.S. Patent No. 9,398,365, patented on 7/19/2016 (Liu), further in view of Walker, U.S. Patent No. 9,866,940, patented on 1/9/2018 (Walker).

As to Claim 11, Linden and Liu remain as applied above to Claim 1. Linden and Liu do not explicitly disclose that the projection tapers toward the distal end of the projection. However, providing a taper for a projection was well known in the design of similar devices. Walker teaches a similar earplug having a projection [160] extending from the housing [120], wherein the projection tapers toward the distal end of the projection. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to provide a projection that tapers toward the distal end of the projection, as a known technique in earplug design, for interference-fit earpieces (Walker: col. 7, lines 23-26).

Response to Arguments
Applicant's arguments filed on May 27, 2022 have been fully considered but they are not persuasive. Applicant argues that Lee does not disclose “wherein the sound channel includes a first end proximate the speaker and a second end at a distal end of the projection, and wherein the waterproof membrane is disposed within the sound channel between the first end and the second end”. In support of their argument, Applicant submits that Lee discloses the membrane at a distal end of the sound funnel (see “Remarks” on p. 8). Examiner respectfully disagrees. Fig 5F shows the distal end of the sound channel [513] as the top portion of cap member [550]. The membrane [515] can clearly be seen within sound channel [513] behind cap member [550] (see Fig. 5F). Therefore, the waterproof membrane of Lee is within the sound channel, and therefore between the first and second ends of the sound channel, as claimed by Claim 1.

Allowable Subject Matter
Claims 8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Claim 8 recites the unique feature of the waterproof membrane of the acoustic vent extending across the opening of the projection. The closest prior art, Liu teaches the waterproof membrane [515]. However, Claim 1, which Claim 8 depends on, requires that the waterproof membrane being disposed within the sound channel, which extends between the first end, which is proximate the speaker, and the second end which is at a distal end of the projection. A waterproof membrane extending across an opening of the projection at the second end, would be outside of the sound channel, since the opening would be at the second end. Therefore the only possible location for an opening of the projection within the sound channel would be at the opening of the projection near the speaker, which Liu does not disclose or suggest. Claim 19 recites the unique feature of the waterproof membrane being positioned between the top portion of the sound channel and the bottom portion of the sound channel (the top portion being disposed proximate the speaker and the bottom portion extending through the projection; see Claim 18). Claim 20 recites the unique feature of the waterproof membrane being sandwiched between the housing and the sound path seal. The closest prior art does not disclose or suggest such features.

Claim 17 is allowed. The following is an examiner’s statement of reasons for allowance: Claim 17 recites the unique feature of the waterproof membrane of the acoustic vent extending across the opening of the projection. The closest prior art, Liu teaches the waterproof membrane [515]. However, Claim 17 requires that the waterproof membrane being disposed within the sound channel, which extends between the first end, which is proximate the speaker, and the second end which is at a distal end of the projection. A waterproof membrane extending across an opening of the projection at the second end, would be outside of the sound channel, since the opening would be at the second end. Therefore the only possible location for an opening of the projection within the sound channel would be at the opening of the projection near the speaker, which Liu does not disclose or suggest.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653